DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.

Applicants Response to Final Office Action
Applicants response dated 11 February 2022 to the Final Office Action dated 13 August 2021 is acknowledged.  
Amended claims, dated 11 February 2022 have been entered into the record.

Examiner’s Response 
The objections and rejections set forth in the previous office action are overcome for the reasons stated in Applicant’s response.

Status of the Claims
Claims 12-15 and 21 are allowed. 
Claims 1-11, 16-17 and 20 were cancelled by the Applicant.
Claims 18-19 and 22 are cancelled herein by an Examiner’s amendment.

PTO-892 Form
References from the Examiner’s search are made of record.
Neelakantan (J. Med. Chem. 2017, 60, 12, 5015–5028) and Neelakantan (Biochemistry 2017, 56, 6, 824–832) are postdated inventor publications disclosing related subject matter.  van Haren (Biochemistry 2016, 55, 5307-5315) describes an assay for Nicotinamide N‑Methyltransferase (NNMT) and substrate/inhibitor compounds unrelated to the presently claimed compounds.  Horning (J. Am. Chem. Soc. 2016, 138, 40, 13335-13343) teaches a covalent NNMT inhibitor (compound 31) on page 13341 which is unrelated to the presently claimed compounds.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-19 and 22 directed to an invention non-elected without traverse.  Accordingly, claims 18-19 and 22 have been cancelled.  The allowable claims are drawn to a product.  The withdrawn claims are drawn to a method of use which requires a different product.  Per MPEP 821.04 “all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder” 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In Claims 15 and 21, INSERT a period at the end of the claims.

DELETE Claims 18-19 and 22.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel N-alkylated quinoline cation compounds according to the Markush of formula IA set forth in independent claim 12:  

    PNG
    media_image1.png
    720
    929
    media_image1.png
    Greyscale
,
R5 is H or NH2; R6 is H or F; R7 is H or NH2; R8 is H or methyl.
The scope of the Markush is relatively narrow in view of these permissible values for R5-R8.  The claims require the limitation “the cation includes two or more non-hydrogen substituents at any of positions R5, R6, R7, and R8”.  The claimed alkylated quinoline compound therefore has no substituents on any of the three carbon atoms of the “left-side” nitrogen containing ring but must have at least two substituents attached to the carbon atoms of the “right-side” benzene ring.  For example, monosubstituted N-alkyl compounds such as compounds 1c, 1m or 5-amino-1-methylquinolin-1-ium and di-substituted N-alkyl compounds such as 2m are not within scope:

    PNG
    media_image2.png
    144
    279
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    143
    272
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    408
    450
    media_image4.png
    Greyscale
           
    PNG
    media_image5.png
    139
    239
    media_image5.png
    Greyscale

The claimed compounds have utility as inhibitors NNMT.  Known inhibitors of this enzyme have substantially different structure, see for example Horning (J. Am. Chem. Soc. 2016, 138, 40, 13335-13343) compound 31 on page 13341.
The closest prior art is represented by references teaching N-alkyl quinoline cation compounds but which lack the required substituents and/or the substitution pattern.  See for example Keneford (J. Chem. Soc., 1952, 2595-2602) table I on page 2598 and Plakogiannis (J. Med. Chem. 1971, 14, 5, 430–432) tables I-II on pages 430-431.  The references teach mono-NH2 substituted compounds and provide no particular reasons that would lead one of ordinary skill in the art to provide for a substituted compound as presently claimed.  See for example the genus of anti-cancer compounds taught by Plakogiannis in table II where there are no combinations of R1-R4 either described or suggested that would lead to a compound as claimed:

    PNG
    media_image6.png
    175
    265
    media_image6.png
    Greyscale

The Felder-Schraner (US 4,431,774, of record) reference which was cited in the previous office action describes compounds with a completely different utility of “acid-curable stoving lacquers” and teaches a broad genus of N-alkyl quinolines for this purpose (column 2, lines 9-32).  The closest disclosed compound is “1,8-dimethyl-quinolinium-naphthalene-1-sulfonate” column 3, line 27 (generic formula and definitions for the substituents also shown):

    PNG
    media_image7.png
    405
    473
    media_image7.png
    Greyscale
                    
    PNG
    media_image8.png
    259
    419
    media_image8.png
    Greyscale
          

    PNG
    media_image9.png
    318
    1141
    media_image9.png
    Greyscale

The broad definitions for the R2-R5 substituents do not include an amine and neither the small set of examples nor the prior art provide any reasons that would lead one to provide for a compound having a claimed arrangement of substituents.

The present claims therefore require a combination of structural features which is not disclosed, taught or otherwise provide for by the prior art of record.

The claims are allowable for at least these reasons.

Conclusion
	Claims 12-15 and 21 (renumbered claims 1-5) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625